Fourth Court of Appeals
                                     San Antonio, Texas
                                        November 25, 2015

                                        No. 04-15-00368-CV

                              IN THE INTEREST OF M.N., A Child,

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-PA-02675
                           Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice


           The State’s motion for en banc reconsideration is DENIED.




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court